Hurt, Judge.
This is a conviction for theft of hogs. There are two errors in the charge of the court. 1st. This is a conviction resting solely upon circumstantial evidence. The court should have given in charge to the jury the rules applicable to such a case.
2d. Defendant introduced evidence tending to prove that he purchased the hogs. The court should, in its charge, have called the attention of the jury to this defense, by informing the jury that, if they believed from the evidence that defendant purchased the hogs, or if the evidence in support of the purchase produced a reasonable doubt in the minds of the jury that defendant stole the hogs, they should acquit.
Because of these omissions in the charge of the court, the judgment is reversed and the cause is remanded.

Reversed and remanded.

[Opinion delivered March 19, 1885.]